Citation Nr: 1522983	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  14-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for service connected chondromalacia of the right knee.

4.  Entitlement to a separate compensable evaluation for right knee subluxation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during service.  

2.  The Veteran's right knee disability was productive of flexion limited to no less than 80 degrees with painful motion beginning at 65 degrees and extension of 0 degrees with no objective evidence of painful motion, and there is no evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recuvatum.

3.  The Veteran's right knee is productive of no more than slight subluxation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2014). 

2.  The criteria for an evaluation in excess of 10 percent for service connected chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.71a Diagnostic Code (DC) 5260 (2014).

3.  The criteria for the assignment of a separate 10 percent disability evaluation for right knee subluxation, and no higher, have been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary in regard to bilateral hearing loss.
This appeal for entitlement to an evaluation in excess of 10 percent for service connected chondromalacia of the right knee arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2013).  The claims file contains service treatment records, VA treatment records, reports of VA examinations, and private treatment records.  Findings from the examinations reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Bilateral Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.
The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma.  The evidence confirms that the Veteran is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  See May 2012 VA examination report.

The service treatment records show a normal whisper voice test at the Veteran's September 1959 examination at entrance into service.    

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The service treatment records reflect that results of an audiogram conducted at separation from service in July 1962, converted into ISO-ANSI standards, were as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
30
25
20
		/
10
LEFT
25
20
15
/
25

Although the Veteran did not have hearing loss for VA purposes at separation from service, the audiogram shows some degree of hearing loss bilaterally at separation from service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board acknowledges that the May 2012 VA examiner provided a negative nexus opinion in regard to hearing loss.  However, the Board finds the examiner's opinion to be of limited probative value.  Contrary to the May 2012 examiner's understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Based on the Veteran's decreased hearing acuity at separation from service, current diagnosis of bilateral hearing loss, his competent and credible reports of noise exposure in service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Right Knee

A.  General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

B.  Rating Criteria

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2014).  Amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5165 (2014).  

C. Discussion

Service connection is in effect for chondromalacia of the right knee, which is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260.  The Veteran contends that his disability is more severe than the currently assigned rating and that he is entitled to a higher rating.

DCs 5260 & 5261 - Limitation of Flexion & Extension

The Board finds that the criteria for an evaluation in excess of 10 percent for limitation of motion for service connected chondromalacia of the right knee have not been met.

The May 2012 VA examination shows that the Veteran's flexion was 80 degrees with objective evidence of painful motion at 65 degrees, and extension was 0 degrees with no objective evidence of painful motion.  There was no additional limitation of range of motion of the right knee after repetitive-use testing.  

Because even considering the Veteran's pain and corresponding functional impairment his flexion has been to at least 45 degrees throughout the appeal, it was not limited to a compensable level under DC 5260.  Likewise, because extension was 0 degrees, with no objective evidence of painful motion at the May 2012 VA examination, he has no compensable limitation of extension under DC 5261.

As neither right knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints and the recorded objective findings of functional loss due to pain and on flare-up, a rating in excess of 10 percent for limitation of motion is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DC 5257 - Recurrent Subluxation or Lateral Instability

The Board next finds that a separate, compensable rating is warranted for subluxation or lateral instability under 38 C.F.R. §4.71a, DC 5257.

At the May 2012 VA examination, the Veteran reported problems with falling.  The examiner noted that joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation/ dislocation.  However, the examiner further noted that there was x-ray evidence of patellar subluxation in the right knee.  The diagnostic evidence showed advanced tricompartment degenerative joint disease, bilateral joint effusions, and mild patella tilt.

The instability is slight in severity and, therefore, warrants a separate 10 percent rating, but not higher.  As noted above, the May 2012 joint stability tests were normal and the examiner noted only mild patella tilt.  Although the Veteran reported falling, the May 2012 examiner noted that no assistive devices were used. Accordingly, a higher rating of 20 percent for moderate instability is not warranted for any portion of the time period covered by this claim.

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's right knee disability under other diagnostic codes, but finds that no higher or additional evaluations are warranted.

Diagnostic Codes 5256, 5258, and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  There is no evidence of these symptoms.  The May 2012 VA examiner noted that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  There is no evidence of such impairments.  Therefore, a higher rating is not available under these DCs.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other diagnostic codes.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's right knee disability, such as pain, limited motion, and subluxation.  The rating criteria are therefore adequate to evaluate the Veteran's right knee disability and referral for consideration of an extraschedular rating is not warranted.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected chondromalacia of the right knee, the question of entitlement to a TDIU is not raised.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to a disability rating in excess of 10 percent for limitation of motion for chondromalacia of the right knee is denied.

A 10 percent rating for slight right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.



REMAND

This decision grants service connection for bilateral hearing loss.  Although the Veteran has not asserted service connection for tinnitus as secondary to his bilateral hearing loss, courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

The Veteran competently and credibly reported recurrent tinnitus at the May 2012 VA examination.  The May 2012 VA examiner found that it was less likely than not that the Veteran's current tinnitus was related to his military service.  The examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated by his hearing loss.  In light of the Veteran's newly service-connected bilateral hearing loss disability, a VA opinion is necessary to determine whether the Veteran's tinnitus is secondary to this condition.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for tinnitus, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2 ); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of tinnitus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his tinnitus that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After associating any pertinent, outstanding records with the claims file, provide the claims file to a qualified examiner for a medical opinion.  This person is requested to review the claims file and opine as to the following:

a. whether it is at least as likely as not that the Veteran's tinnitus is etiologically related to or had its onset in service. 

b. whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated (chronically worsened) by his bilateral hearing loss.

The opinion provider must comment on the Veteran's competent and credible reports of recurrent tinnitus.

All opinions expressed must be accompanied by a complete rationale.  If, for any reason, the provider is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the provider should explain that conclusion.   

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


